A. LEON HIGGINBOTHAM, Circuit Judge,
concurring.
I concur solely with the result and final conclusion of the majority, but I disagree quite strongly with much of their analysis on the relevant principles of law. While it is tempting to take time to write a line-byline response to the majority’s view, I have concluded that the delays inherent in writing such an opinion would not be in the best interest of the entire Delaware community which has been planning a restructuring of their hospital system for years and litigating this very matter in the federal courts for almost two years without a brick having been laid or ultimate financing having been approved. In short, I agree that after a favorable finding was made by the prerequisite state agency, the Secretary’s role in approving the proposed capital expenditure for Plan Omega was merely ministerial and involved no discretion to disallow such expenditures.
The determination of whether a federal agency has engaged in “major federal action,” when a non-federal party is involved (be it by issuing a permit or license; granting funds, loans or mortgage guarantees; approving or disapproving a state program; or contracting to provide necessary resources for a non-federal program) requires a threshold determination of whether there has been the requisite “federal action.” The resolution of whether there has been or will be “action” within the meaning of NEPA must necessarily revolve around the issue of discretion: Does the federal agency have a decision to make which can be affected by environmental considerations? This definition of “action” conforms with the purpose of NEPA and developing ease law in the area.
A requirement that the federal agency perform a discretionary role in order to find “action” subject to NEPA considerations has a firm basis in 42 U.S.C. § 4332. Section 4332(2)(A) and (B) emphasize that NEPA policy considerations must have a role in federal planning and decision making. In Transcontinental Gas Pipeline Corp. v. Hackensack Meadow Development Corp., 464 F.2d 1358, 1365 (3rd Cir. 1972), cert. denied, 409 U.S. 1118, 93 S.Ct. 909, 34 L.Ed.2d 701 (1973), this court recognized the basic NEPA goal that
all executive and administrative agencies give good faith, careful and informed consideration to environmental values during the course of their decision making processes.
Accordingly, when the federal action does not involve decision making processes, there is no basis for believing that Congress intended the federal agency to file an EIS; NEPA is inapplicable when there is no decision to be made by the relevant federal agency.
Few courts have had to address the issue raised most precisely in this case: Are min*636isterial actions of federal agencies within NEPA’s ambit? Of those cases brought to this court’s attention by the parties or otherwise, all but one has required a finding of discretionary authority on the part of the federal agency before applying the EIS requirement.1 As the district court below correctly found:
If the application has received complete approval when it reaches the Secretary, he then performs the ministerial act of assuring that the proper procedure has been followed. The Secretary, however, has no discretion as to whether the proposed expenditures are unwise, (footnotes omitted).
Thus, in the § 1122 approval process, the Secretary’s role is that of assuring compliance with the carefully delineated statutory proceeding and entails no decision making once a favorable state finding is made. This conclusion as to the ministerial nature of the Secretary’s role is consistent with the scant legislative history that is available. The purpose of § 1122 was to ensure that federal assistance to health care facilities was consistent with state and local health facility planning efforts. When the state has attested to this consistency there is no basis for the Secretary to reject that conclusion; Congress did not grant the Secretary authority to reject a favorable finding.2 The majority states:
The commitment of the federal government to reimburse a hospital for patient care neither indicates a massive federal presence nor connotes “major Federal” action under NEPA. at 632.
It seems incredible to me to suggest that there is no massive federal presence here. As the majority has noted, in this case the § 1122 approval process entails reimbursements for an $88 million capital expenditure project. The district court apparently accepted the “substantiality” of the funds for this project:
The plaintiffs have estimated that bills submitted under medicare programs will initially include $3,000,000 per year that is attributable to the construction costs of Plan Omega which will not be fully depreciated for perhaps thirty years. Thus, as a practical matter at least from the viewpoint of the WMC, § 1122 approval by the Secretary was an essential link in the chain of events leading to the implementation of Plan Omega. 436 F.Supp. at 1199.
If massive federal presence were the sole criteria, an EIS statement should be filed, *637but, as I have noted, because the Secretary’s role in this case was ministerial, it is unnecessary to reach the question of whether “major” federal action exists.

. Milo Community Hospital v. Weinberger, 525 F.2d 144 (1st Cir. 1975) (Secretary of HEW not required to file an EIS when decertifying a hospital for non-compliance with safety code because he had a statutory duty to close the hospital and had no discretion to take environmental factors into consideration); Named Individual Members of San Antonio Conservation Society v. Texas Highway Department, 496 F.2d 1017 (5th Cir. 1974) (Army Corps of Engineers had no jurisdiction to approve or disapprove state-financed expressway project; therefore, their action did not trigger NEPA provisions); Jones v. Lynn, 477 F.2d 885 (1st Cir. 1973) (HUD’s retention of significant discretionary powers under pre-1970 contract could result in requiring EIS); Wilson v. Lynn, 372 F.Supp. 934 (D.Mass.1974) (HUD retained significant discretionary powers under mortgage insurance certificate, but no significant environmental impact shown); Carolina Action v. Simon, 389 F.Supp. 1244 (M.D.N.C.), aff’d, 522 F.2d 295 (7th Cir. 1974) (Secretary of Treasury had no authority over dispersal of revenue sharing funds; therefore not required to file EIS when local community planned to use funds to construct buildings). In Scenic Rivers Assn. of Oklahoma v. Lynn, 382 F.Supp. 69 (E.D.Okla.1974), aff’d in part, rev’d in part, 520 F.2d 240 (10th Cir. 1975), rev’d on other grounds sub nom., Flint Ridge Dev. Co. v. Scenic Rivers, 426 U.S. 776, 96 S.Ct. 2430, 49 L.Ed.2d 205 (1976), the district court held that an EIS was required despite the fact that the Secretary of HUD was limited to reviewing disclosure statements filed under the Interstate Land Sales Act. The Secretary’s reviewing authority was limited to checking for materially incomplete or inaccurate statements. Since the Supreme Court later held that NEPA is inapplicable to the Act, the lower court opinions are of questionable precedential value; nevertheless, here the Secretary’s responsibility is more limited than that found in Scenic Rivers.


. Where a negative state finding is made, national interests could provide a basis for allowing reimbursement despite the inconsistency of the proposed facility with State and local plans. § 1122(d)(2). In such cases, the Secretary does exercise discretionary authority.